            Case 2:20-mj-00302-DJA Document 13
                                            12 Filed 05/12/20 Page 1 of 5




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Kevin Figgers

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00302-DJA
11                  Plaintiff,                          STIPULATION TO CONTINUE
12                                                      PRELIMINARY HEARING
            v.
                                                        (First Request)
13   KEVIN FIGGERS,
14                  Defendant.
15
16          IT    IS    HEREBY         STIPULATED      AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Melanee Smith, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Kevin Figgers, that the Preliminary Hearing currently scheduled on
21   May 14, 2020 at 4:00 p.m., be vacated and continued to a date and time convenient to the Court,
22   but no earlier than thirty (30) days.
23   ///
24   ///
25   ///
26
           Case 2:20-mj-00302-DJA Document 13
                                           12 Filed 05/12/20 Page 2 of 5




 1          The Stipulation is entered into for the following reasons:
 2          1.      On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4
     March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5
     consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6
 7          2.      In response to the COVID-19 pandemic, this Court issued a series of Temporary

 8   General Orders changing how the Court Operates to do its part to contain the spread of the

 9   virus. Amended Temporary General Order 2020-03. In Temporary General Order 2020-03, the

10   Court continued all jury trials until April 10, 2020, pending further order. Id. Then, on

11   April 9, 2020, this Court amended Temporary General Order 2020-03 stating that “[t]he Court

12   has determined that jury trials must be further postponed in light of the COVID-19 pandemic,

13   and each presiding judge will address any needed continuance of trial in their individual cases.”

14   Amended Temporary General Order 2020-03.

15          3.      As of May 12, 2020, Nevada has confirmed 6,311 COVID-19 cases and 312

16   deaths.3 Also, as of May 12, 2020, the new strain of coronavirus which causes COVID-19, has

17   infected over 4.2 million people, leading to at least 290, 390 deaths worldwide.4

18
19
            1
20           WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
     11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
21   at-the-media-briefing-on-covid-19---11-march-2020.
            2
22            Centers for Disease Control and Prevention: COVID-19
     https://www.cdc.gov/coronavirus/2019-ncov/community/large-events/ (last visited Mar. 24,
23   2020).
24          3
                Nevada Health Response, COVID-19 (Cornavirus), https://nvhealthresponse.nv.gov/
     (last visited May 12, 2020).
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited May 12, 2020),
26   https://coronavirus.jhu.edu/map.html.
                                                  2
            Case 2:20-mj-00302-DJA Document 13
                                            12 Filed 05/12/20 Page 3 of 5




 1           4.      In light of this pandemic, the growing number of infected individuals in the State
 2   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of
 3   the preliminary hearing.
 4           5.      A continuance is further requested to allow the parties the opportunity to discuss
 5   and possibly negotiate this case which may obviate the need for a preliminary hearing.
 6   Additionally, defense counsel needs additional time to meet with her client to discuss the case
 7   and if necessary, to prepare for the preliminary hearing.
 8           6.      The defendant is incarcerated and does not object to the continuance.
 9           7.      The parties agree to the continuance.
10           8.      The additional time requested by this stipulation is excludable in computing the
11   time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18,
12   United States Code, Section 3161(b), considering the factors under Title 18, United States
13   Code, Section 3161(h)(7)(A) and (B)(i) and (iv). The additional time requested by this
14   stipulation also is excludable in computing the 90-day speedy trial clock imposed by the Speedy
15   Trial Act, Title 18, United States Code, Section 3161(c), considering the factors under Title 18,
16   United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
17           9.      This continuance is not sought for purposes of delay, but to account for the
18   Court’s limited resources and the necessary social-distancing in light of the COVID-19 public
19   health emergency.
20           10.     Denial of this request could result in a miscarriage of justice, and the ends of
21   justice served by granting this request outweigh the best interest of the public and the defendant
22   in a speedy trial.
23
24
25
26
                                                       3
         Case 2:20-mj-00302-DJA Document 13
                                         12 Filed 05/12/20 Page 4 of 5




 1        This is the first stipulation to continue filed herein.
 2        DATED this 12th day of May 2020.
 3   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Melanee Smith
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         MELANEE SMITH
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     4
           Case 2:20-mj-00302-DJA Document 13
                                           12 Filed 05/12/20 Page 5 of 5




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:20-mj-00302-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     KEVIN FIGGERS,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the Preliminary hearing currently scheduled for Thursday,
11                                                           Friday, June 19, 2020 at the hour
     May 14, 2020 at 4:00 p.m., be vacated and continued to _____________________
12          4:00___.m.
     of _______  p.
13
                       12th day of May 2020.
            DATED this ____
14
                                                                          ___
15
                                               UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  5
